Title: Elias Earle to Thomas Jefferson, 28 January 1814
From: Earle, Elias
To: Jefferson, Thomas


            Sir

Washaington City
28th Jany
1814
            I have
taken the liberty of Laying before Your Excllencey, the Statement of General
Henry Dearborn, and
			 the letter of Majr James Holland, touching the Conversation or
contract respecting my Errecting Iron works &c in the cherokee nation—
            the reason why I make this application to
You is that I wish some arangement made with the present administration, who is
totally unacquainted with the circumstances connected with it—I would therefore
thank You for Such a statement as may be within Your recollection of the
Subject—
            a compliance of which will
confer a perticular Obligation on Sir Your 
            most
Obt & Very Humbl
ServtElias
Earle
          